By the Court.
A petition in duplicate for the improvement of a public road under the act of March 29,1867 (64 Ohio L. 80), was presented to the county commissioners. The duplicates were signed by different petitioners, but together showed the requisite number of petitioners to be resident landholders, whose lands were reported for assessment to pay the expense of- the improvement. Held, that the omission of the auditor to record one of the duplicates •of the petition, constitutes no ground for enjoining the prosecution of the work.